Citation Nr: 0534558	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 until his 
retirement in November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for gastroesophageal reflux disease.  This case 
was previously before the Board in November 2003, at which 
time it was remanded for additional development of the record 
and to ensure due process.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

Gastroesophageal reflux disease was initially manifested many 
years after service, and there is no competent medical 
evidence to link it to service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in May 2004.  This letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains VA and 
service department medical records and the report of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  In this regard, the Board acknowledges 
that the veteran has asserted that he was treated at a U.S. 
Public Health facility in Memphis, Tennessee from 1978 to 
1980 for gastrointestinal complaints.  Several attempts have 
been made to procure any records made at that facility.  The 
Board notes that in a statement dated in March 2005, a 
representative of the Department of Health and Human Services 
related that its Health Data Center maintained the patient 
registration index cards from Public Health facilities that 
had been closed.  It was further indicated that the veteran 
had provided sufficient information to obtain a patient 
record number, but there was no location number in the 
Memphis book that matched with his patient record number.  
Without that number, there was no way to find the veteran's 
original medical record.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.



Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim consists of 
service medical records that reflect treatment for abdominal 
complaints.  When seen for abdominal cramps and diarrhea in 
May 1978, following an examination, the assessment was 
enteritis.  The veteran was treated for similar complaints in 
June 1983, and the assessment was acute gastroenteritis.  The 
Board observes that these records are fairly consistent with 
the veteran's testimony at a hearing before the undersigned 
in which he referred to treatment for gastrointestinal 
symptoms in the late 1970's and again in 1983.  The Board 
also points out that the veteran was treated at a service 
department facility approximately one month following his 
retirement from service for acute gastroenteritis.  Finally, 
VA medical records, including the reports of the VA 
examinations conducted in February 2001 and June 2002, 
confirm that the veteran has gastroesophageal reflux disease.

The evidence against the veteran's claim includes some of the 
service medical records.  In this regard, the Board observes 
that when the veteran had abdominal complaints in May 1978, 
an examination was negative.  It must be emphasized that when 
the veteran was hospitalized in February 1980 for a 
disability not in issue, the medical history indicated that 
he had a stomach complaint in 1979, but an upper 
gastrointestinal series was normal at that time.  Moreover, 
no pertinent abnormalities were present on examination in 
1980.  While the veteran was seen for acute gastroenteritis 
in 1983, the remainder of the service medical records are 
negative for complaints or findings pertaining to 
gastroesophageal reflux disease.  Indeed, no clinical 
abnormalities were identified on the retirement examination 
in July 1993.  An upper endoscopy in January 1999 revealed an 
irregular Z line and the biopsy results showed changes 
consistent with Barrett's esophagus.  A VA outpatient 
treatment record in February 2000 refers to a past medical 
history of gastroesophageal reflux disease.  

The veteran was afforded a VA examination in June 2002.  The 
examiner reviewed the claims folder.  The veteran's 
complaints included severe acid reflux and bloating, and 
stated that his symptoms began in 1978.  The examiner 
concluded that the veteran had gastroesophageal reflux 
disease, but opined that the history of gastroenteritis in 
1983 was likely not related to the current diagnosis of 
gastroesophageal reflux disease.  He added that he was unable 
to find documentation in the record of the in-service 
treatment for gastroenteritis.  

Thus, the only medical opinion of record rebuts the veteran's 
claim.  Although the veteran asserts that his 
gastroesophageal reflux disease is related to service, since 
he is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the onset of his disability.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for gastroesophageal reflux 
disease.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


